
	
		I
		112th CONGRESS
		1st Session
		H. R. 1577
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Rigell introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  advance appropriations for military personnel, reserve personnel, and National
		  Guard personnel accounts of the Department of Defense, generally title I of the
		  annual Department of Defense appropriations Act.
	
	
		1.Advance appropriations for
			 Department of Defense military personnel accounts
			(a)In
			 generalChapter 9 of title
			 10, United States Code, is amended by inserting after section 226 the following
			 new section:
				
					227.Advance
				appropriations for Department of Defense military personnel accounts
						(a)Inclusion of
				advance appropriationsFor
				each fiscal year, beginning with fiscal year 2012, discretionary new budget
				authority provided in an appropriations Act for the military personnel accounts
				of the Department shall—
							(1)be made available
				for that fiscal year; and
							(2)include, for each
				such account, advance discretionary new budget authority that first becomes
				available for the first fiscal year after the budget year.
							(b)Estimates
				RequiredThe Secretary of Defense shall include in documents
				submitted to Congress in support of the President’s budget submitted pursuant
				to section 1105 of title 31 detailed estimates of the funds necessary for the
				military personnel accounts of the Department for the fiscal year following the
				fiscal year for which the budget is submitted.
						(c)Annual
				ReportNot later than July 31
				of each year, the Secretary of Defense shall submit to Congress an annual
				report on the sufficiency of the resources of the Department of Defense for the
				next fiscal year beginning after the date of the submittal of the report for
				the provision of military pay and allowances for members of the Army, Navy, Air
				Force, and Marine Corps, and the reserve components thereof.
						(d)Military
				personnel accounts definedIn
				this section, the term military personnel accounts of the
				Department mean the military personnel, reserve personnel, and National
				Guard personnel accounts of the Department of Defense, generally title I of an
				annual Department of Defense appropriations
				Act.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 226 following new
			 item:
				
					
						227. Advance appropriations for Department
				of Defense military personnel
				accounts.
					
					.
			
